Allowable Subject Matter
Claims 1-2, 4, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claim 1 is free of the prior art because the prior art does not teach or suggest the feature of a tree limb or trunk cutting system including a chain saw assembly including housing couplers (a hook and a looped latch), a wireless receiver with a controller, a lamp including a mounting rod and a latch hook for releasably attachable to respectively the hook and the looped latch of the chain saw assembly with other limitations as set forth in claim 1.
See the closest art Mattila (US 2974694), Ferreras (US 5107594), Stout (US 4657234), and Pitout (US 4726274) each shows a tree limb or trunk cutting system including a chain saw assembly including housing couplers, a lamp for supporting the chain saw assembly on the tree or trunk for cutting, but none of them discusses housing couplers (a hook and a looped latch) of the chain saw assembly, a wireless receiver with a controller, the lamp including a mounting rod and a latch hook for releasably attachable to respectively the hook and the looped latch of the chain saw assembly. See the allowable subject matter indicated in the previous office action mailed on 11/05/2021.
Therefore, claims 2, 4, 7-10 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, 1-2, 4, 7-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/22/2022